            Case 3:20-cv-03553-EMC Document 21 Filed 11/25/20 Page 1 of 2


 1   REESE LLP
     Michael R. Reese (Cal. State Bar No. 206773)
 2   100 West 93rd Street, 16th Floor
     New York, New York 10025
 3   Telephone: (212) 643-0500
     Facsimile: (212) 253-4272
 4   mreese@reesellp.com

 5   Counsel for Plaintiff

 6

 7
                             UNITED STATES DISTRICT COURT FOR THE
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
      Felicia Toth, on behalf of himself and all       Case No. 20-3553-EMC
10    others similarly situated,
                                                       NOTICE OF VOLUNTARY DISMISSAL
11                           Plaintiff,                WITHOUT PREJUDICE PURSUANT TO
      vs.                                              FEDERAL CIVIL PROCEDURE RULE
12                                                     41(a)(1)(A)(i)
      SC Johnson & Son, Inc.
13    and Method Products, PBC.

14                           Defendants.

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        1
                                          NOTICE OF VOLUNTARY DISMISSAL
           Case 3:20-cv-03553-EMC Document 21 Filed 11/25/20 Page 2 of 2


 1          Plaintiff Felicia Toth (“Plaintiff”) hereby provides notice that pursuant to Federal Civil

 2   Procedure Rule 41(a)(1)(A)(i) Plaintiff hereby dismisses her above-captioned action without

 3   prejudice.

 4

 5                                                           Respectfully submitted,

 6
     Dated: November 24, 2020                                REESE LLP
 7
                                                             Michael R. Reese
 8
                                                             Michael R. Reese
 9

10                                                           Counsel for Plaintiff Felicia Toth

                                                          ISTRIC
                                                      ES D
11
                                                     T          TC
12                                                 TA




                                                                            O
                                               S




                                                                             U
                                             ED




                                                                              RT
13
                                                                  TED
                                         UNIT




14                                                         GRAN




                                                                                     R NIA
15
                                                                          Chen
                                                                   ard M.
                                          NO




                                                          g e E dw
                                                       Jud
                                                                                     FO
16
                                           RT




                                                                                 LI
17
                                                  ER
                                              H




                                                                            A


                                                       N                         C
                                                                         F
18                                                         D IS T IC T O
                                                                 R
19
20

21

22

23

24

25

26
27

28

                                                    1
                                      NOTICE OF VOLUNTARY DISMISSAL
